Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.        Claims 1 - 20 are pending.  Claims 1, 14 are independent.   File date is 12-17-2020.  
 
Double Patenting
2.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.        Initially it should be noted that the present application is a continuation application of application 16/552734, now Patent No. 10,896,404, having the same inventive entity.  The Assignee in both applications is the same.  The entire disclosures of the instant application and 
           Claims 1 - 20 are rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 - 20 of U.S. Patent No. 10,896,404.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
          Claims 1, 14 of the instant application (17/125652) are almost the same as Patent (10,896,404) Claims 1, 15, 20.  Claim 1 of the 10,896,404 Patent as shown in the table below contains every element of Claim 1 of the instant application and as such the difference is not enough to distinguish the two claims.  Claims 1, 14 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim, if the later claim is unpatentable over the earlier claim.  

Application 17/125652
Claim 1

Patent (10,896,404)
Claim 1
“receive a client message at a published endpoint, the message formatted according to a description of a first application programming interface”
“a service deployment engine, 
comprising computer executable instructions that when executed cause the processor to deploy the plurality of packages to a plurality of endpoints 
according to a description of a service application programming interface”
“parse the message”
“parse a message from the client application containing arguments formatted according to the description of the service application programming interface”
“pass parsed content of the message to a package capable of executing an operation associated with the passed parsed content, 
implements a consistent package application programming interface, wherein the enterprise server enables the client applications to access the service through the execution of the set of instructions by the processor, and wherein the set of instructions are computer executable instructions that when executed cause the at least one processor to: parse a message from the client application containing arguments formatted according to the description of the service application programming interface; and perform a requested operation from one of the plurality of version packages”



Claim Rejections - 35 USC § 103  
4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 1, 6 - 14, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bedi et al. (US PGPUB No. 20080082614) in view of Rachitsky et al. (US PGPUB No. 20080082645).     	

Regarding Claims 1, 14, Bedi discloses a computer hardware system comprising at least one processing unit coupled to a memory, wherein the memory is encoded with computer executable instructions that when executed cause the at least one processing unit to perform operations and an enterprise server comprising at least one processing unit coupled to a memory, wherein the memory is encoded with computer executable instructions that when executed cause the at least one processing unit to perform operations:
a)  receive a client message at a published endpoint, the message formatted according to a description of a first application programming interface; (Bedi ¶ 008, ll 1-5: handling of a message in a publish/subscribe system comprising a publisher for publishing a message and a subscriber for receiving the message) and  
b)  parse the message. (Bedi ¶ 026, ll 1-6: intercepting a message received from a publisher; parsing the received message to locate an instruction) 

Furthermore, Bedi discloses for c): pass parsed content of the message wherein comprises a second application programming interface and logic, the second application programming interface configured to receive and respond to results (Bedi ¶ 053, ll 7-9: sub-function “return” causes topic data to be returned (i.e. after generation); ¶ 057, ll 5-6: generator uses parameter data to generate topic data), and wherein the description of the first application programming interface is more generic than a description of the second application programming interface. (Bedi ¶ 020, ll 7-16: program code executes partly on user’s computer and partly on a remote computer; remote computer connected through a local area network (LAN); network-connected modules communicating utilizing API interfaces for communication between external computers; (generic interfaces associated 

Bedi does not explicitly disclose for c): pass content of message to package capable of executing an operation associated with passed content, and obtain results based on execution of operation.
However, Rachitsky discloses for c): pass content of the message to a package capable of executing an operation associated with the passed content, and obtain results based on execution of the operation and the logic. (Rachitsky ¶ 031, ll 1-5: agent receives a set of instructions from server and executes those instructions; results of execution are collected by agent and provided to server; ¶ 006, ll 8-15: agent deployed in a native environment emulator; allows agent to operate on a variety of different operating systems)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bedi for c): pass content of message to package capable of executing an operation associated with passed content, and obtain results based on execution of operation as taught by Rachitsky.  One of ordinary skill in the art would have been motivated to employ the teachings of Rachitsky for the benefits achieved from the flexibility of a system that enables internal execution of instructions within a separate network environment. (Rachitsky ¶ 006, ll 5-8)  

Regarding Claim 6, Bedi-Rachitsky discloses the system of claim 1. 
Bedi does not explicitly disclose the package is one of a plurality of packages.  

        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bedi for the package is one of a plurality of packages as taught by Rachitsky.  One of ordinary skill in the art would have been motivated to employ the teachings of Rachitsky for the benefits achieved from the flexibility of a system that enables internal execution of instructions within a separate network environment.   (Rachitsky ¶ 006, ll 5-8)      

Regarding Claim 7, Bedi-Rachitsky discloses the system of claim 6. 
Bed does not explicitly disclose the plurality of packages are organized according to self-assigned version numbers (identifiers). 
However, Rachitsky discloses wherein the plurality of packages are organized according to package self-assigned version numbers. (Rachitsky ¶ 042, ll 1-14: request comprises a unique identifier so that controller server can determine which set of instructions to send to agent; (multiple sets of instructions, multiple packages); ¶ 007, ll 1-3: agent is initially deployed it generates a unique identifier)    


Regarding Claim 8, Bedi-Rachitsky discloses the system of claim 7. 
Bedi does not explicitly disclose multiple version numbers of each package exist.
However, Rachitsky discloses wherein multiple version numbers of each package exist simultaneously. (Rachitsky ¶ 043, ll 5-10: an agent receives instructions for monitoring a website, another agent receives instructions for testing an application, and another agent receives instructions to update an application module) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bedi for multiple version numbers of each package exist as taught by Rachitsky. One of ordinary skill in the art would have been motivated to employ the teachings of Rachitsky for the benefits achieved from the flexibility of a system that enables internal execution of instructions within a separate network environment.  (Rachitsky ¶ 006, ll 5-8)     

Regarding Claim 9, Bedi-Rachitsky discloses the system of claim 1, wherein the published endpoint is one of a plurality of published endpoints. (Bedi ¶ 025, ll 1-4: system comprises a plurality of subscribers (i.e. message(s) communicated between network-connected entities))    

Regarding Claim 10, Bedi-Rachitsky discloses the system of claim 9. 
Bedi does not explicitly disclose published endpoints comprise client-accessible locations, the client-accessible locations comprising one or more of a port, a Uniform Resource Identifier, a named token, a named pipe, or a block of shared memory.
However, Rachitsky discloses wherein the published endpoints comprise client-accessible locations, the client-accessible locations comprising one or more of a port, a Uniform Resource Identifier, a named token, a named pipe, or a block of shared memory. (Rachitsky ¶ 060, ll 1-11: communication interface includes a communication port; (selected: a named pipe))   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bedi for published endpoints comprise client-accessible locations, the client-accessible locations comprising one or more of a port, a Uniform Resource Identifier, a named token, a named pipe, or a block of shared memory as taught by Rachitsky.  One of ordinary skill in the art would have been motivated to employ the teachings of Rachitsky for the benefits achieved from the flexibility of a system that enables internal execution of instructions within a separate network environment.  (Rachitsky ¶ 006, ll 5-8)  

Regarding Claim 11, Bedi-Rachitsky discloses the system of claim 9. 
Bedi does not explicitly disclose different types of client-communication are enabled 
However, Rachitsky discloses wherein different types of client-communication are enabled simultaneously across different published endpoints. (Rachitsky ¶ 043, ll 5-10: an agent receives instructions for monitoring a website, another agent receives instructions for testing an application, and another agent receives instructions to update an application module)      
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bedi for different types of client-communication are enabled simultaneously across different published endpoints as taught by Rachitsky. One of ordinary skill in the art would have been motivated to employ the teachings of Rachitsky for the benefits achieved from the flexibility of a system that enables internal execution of instructions within a separate network environment.  (Rachitsky ¶ 006, ll 5-8)  

Regarding Claim 12, Bedi-Rachitsky discloses the system of claim 1, further comprising the step of detecting whether the message contains a valid request. (Bedi ¶ 003, ll 6-9: message broker ensures the integrity of the message source (valid request) and manages the distribution of a message)    

Regarding Claim 13, Bedi-Rachitsky discloses the system of claim 12, wherein the step of detecting comprises testing whether the contents of the message are directed to a valid package. (Bedi ¶ 003, ll 6-9: message broker ensures the integrity of the message source (valid request) and manages the distribution of a message)    

Regarding Claim 19, Bedi-Rachitsky discloses the server of claim 15.  
Bedi does not explicitly disclose package deployed and undeployed without altering interface description language.
However, Rachitsky discloses wherein the package is deployed and undeployed without altering the interface description language. (Rachitsky ¶ 042, ll 1-14: request comprises a unique identifier so that controller server can determine which set of instructions to send to agent; (multiple sets of instructions, multiple packages); ¶ 022, ll 1-11: server maintains a set of instructions for each agent module; instructions include scripts, OS commands, compiled instructions, or references to executable scripts or previously stored programs)  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bedi for package deployed and undeployed without altering interface description language as taught by Rachitsky. One of ordinary skill in the art would have been motivated to employ the teachings of Rachitsky for the benefits achieved from the flexibility of a system that enables internal execution of instructions within a separate network environment. (Rachitsky ¶ 006, ll 5-8)    

Regarding Claim 20, Bedi-Rachitsky discloses the server of claim 15. 
Bedi does not explicitly disclose interface description language published on the endpoints concurrently.
However, Rachitsky discloses wherein the interface description language is published on the endpoints concurrently. (Rachitsky ¶ 043, ll 5-10: an agent receives instructions for monitoring 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bedi for interface description language published on the endpoints concurrently as taught by Rachitsky. One of ordinary skill in the art would have been motivated to employ the teachings of Rachitsky for the benefits achieved from the flexibility of a system that enables internal execution of instructions within a separate network environment.  (Rachitsky ¶ 006, ll 5-8)
  
6.        Claims 2 - 5, 15 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bedi in view of Rachitsky and further in view of Ringseth et al. (US PGPUB No. 20040255046).  

Regarding Claims 2, 15, Bedi-Rachitsky discloses the system of claim 1 and the server of claim 14. 
Bedi-Rachitsky does not explicitly disclose first and second descriptions are formed from an interface description language. 
However, Ringseth discloses wherein the first and the second descriptions are formed from an interface description language. (Ringseth ¶ 006, ll 1-8: provide compatibility between web services and messaging languages; instructions in messaging format are mapped into instructions compatible with web services; ¶ 086, ll 1-2: an interface definition for communication between system components; web services interface language is web services description language (WSDL))   


Regarding Claims 3, 16, Bedi-Rachitsky discloses the system of claim 2 and the server of claim 15. 
Bedi-Rachitsky does not explicitly disclose the interface description language is Web Services Description Language. 
However, Ringseth discloses wherein the interface description language is Web Services Description Language, Web Application Description Language, or Android™ Interface Definition Language. (Ringseth ¶ 006, ll 1-8: provide compatibility between web services and messaging languages; instructions in messaging format are mapped into instructions compatible with web services; ¶ 086, ll 1-2: interface definition for communication between system components; web services interface language is web services description language (WSDL))     
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bedi-Rachitsky for the interface description language is Web Services Description Language as taught by Ringseth.  One of ordinary skill in the art would have been motivated to employ the teachings of Ringseth for the benefits achieved from the 
 
Regarding Claims 4, 17, Bedi-Rachitsky discloses the system of claim 2 and the server of claim 15. 
Bedi-Rachitsky does not explicitly disclose the interface description language is used in combination with one or more delivery protocols. 
However, Ringseth discloses wherein the interface description language is used in combination with one or more delivery protocols. (Ringseth ¶ 006, ll 1-8: provide compatibility between web services and messaging languages; instructions in messaging format are mapped into instructions compatible with web services; ¶ 086, ll 1-2: an interface definition for communication between system components; web services interface language is web services description language (WSDL))      
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bedi-Rachitsky for the interface description language is used in combination with one or more delivery protocols as taught by Ringseth. One of ordinary skill in the art would have been motivated to employ the teachings of Ringseth for the benefits achieved from the flexibility of a system providing compatibility between web services and messages which are transparent to system users.  (Ringseth ¶ 005, ll 1-4)    

Regarding Claims 5, 18, Bedi-Rachitsky discloses the system of claim 2 and the server of claim 15. 

However, Ringseth discloses wherein the message is parsed according to the interface description language. (Ringseth ¶ 006, ll 1-8: provide compatibility between web services and messaging languages; instructions in messaging format are mapped into instructions compatible with web services; ¶ 086, ll 1-2: an interface definition for communication between system components; web services interface language is web services description language (WSDL))   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bedi-Rachitsky for first and second descriptions are formed from an interface description language as taught by Ringseth.  One of ordinary skill in the art would have been motivated to employ the teachings of Ringseth for the benefits achieved from the flexibility of a system providing compatibility between web services and messages which are transparent to system users.  (Ringseth ¶ 005, ll 1-4)     
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920.  The examiner can normally be reached on M - F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG H SHIN/                                                                                                             7-3-2021Primary Examiner, Art Unit 2443